DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-9 and 13-20 of the amended claim set received 5/12/2021 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Stephen Terrell on 9/16/2021.
The application has been amended as follows: 
Claim Amendment
Claim 2.  Canceled

Claim 9. The system of claim 8, wherein the control valve section is fluidly coupled to [[the]]a high pressure passage, and wherein the control valve is biased to the second control valve position when a force exerted by the spring exceeds a force of the fluid flowing in the high pressure passage.

the first control valve position, wherein the first control valve position is an open position; and
wherein the control valve allows fluid in the fuel manifold passage to expand into the accumulator valve section when the control valve is in a second control valve position, wherein the second control valve position is a closed position.

Allowable Subject Matter
Claims 1, 3-9, and 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or form a reasonable combination to teach the following in combination with the other independent claim limitations:
Regarding Claims 1 and 19, “wherein the accumulator piston is in a second accumulator piston position when pressure from fluid flowing into the accumulator chamber from the control valve section via the accumulator passage exceeds pressure entering the ambient air passage”.
Claims 3-9, 13-18, and 20 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                     Primary Examiner, Art Unit 3741                                                                                                                   Examiner, Art Unit 3741